Citation Nr: 1002583	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Whether the Veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.

3. Entitlement to VA compensation benefits for accrued 
benefits purposes.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized military service in the Philippines from August 
1942 to October 1942 and from December 1944 to February 1946.  
He died in January 1975.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision and January 2008 decisional letter of the 
Manila RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on January [redacted], 1975; bronchogenic 
carcinoma was listed on his death certificate as the disease 
or condition directly leading to death.

2. During his lifetime the Veteran had not established 
service connection for any disability.

3. The Veteran did not participate in a radiation-risk 
activity in service.

4. The Veteran's bronchogenic carcinoma was not manifested in 
service, was not manifested in the first year following his 
discharge from service, and is not shown to have otherwise 
been related to his service, to include as due to (alleged) 
prisoner of war (POW) status or to any ionizing radiation 
therein.

5. The Veteran's certified military service consisted of: 
missing status from August 1, 1942 to October 15, 1942 and 
from December 3, 1944 to January 8, 1945; recognized guerilla 
service from service from January 9, 1945 to July 10, 1945; 
and Regular Philippine Army service from July 11, 1945 to 
February 16, 1946.  
6. The Veteran's recognized active service did not include 
any service qualifying for VA nonservice-connected death 
pension benefits.

7. The appellant did not apply for accrued benefits within 
one year of the Veteran's death in January 1975.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.312 (2009).

2. As the Veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2009).

3. Because the claim was not timely filed, the legal 
requirements for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the appellant's claims for VA nonservice-connected 
death pension benefits and accrued benefits, the VCAA does 
not apply.  As explained below, these claims must be denied 
as a matter of law because undisputed facts, when applied to 
the controlling law and regulations, render the appellant 
ineligible for the claimed benefits.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VC are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the questions are limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  

Regarding the claim of service connection for the cause of 
the Veteran's death, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held that proper VCAA notice for dependency 
and indemnity compensation (DIC) claims must also include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  July 2007 and July 2009 letters explained the 
evidence necessary to substantiate her claim in accordance 
with Hupp, the evidence VA was responsible for providing, and 
the evidence she was responsible for providing.  This letter 
also informed the appellant effective date criteria.  The 
appellant has had ample opportunity to respond/ supplement 
the record and she has not alleged that notice in this case 
was less than adequate.

The Veteran's service records consist of processing 
affidavits completed in July 1945 and February 1946.  There 
are no service treatment records (STRs) associated with his 
claims file; any such records are presumed irretrievably 
lost.  Therefore, VA has a heightened duty to assist the 
appellant in developing her claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The appellant has not identified any 
pertinent postservice treatment records to be secured.  The 
RO did not arrange for a medical opinion because it was not 
warranted.  Absent any competent (medical) evidence 
suggesting that the Veteran's cause of death, bronchogenic 
carcinoma, was associated with his service, to include his 
alleged POW status and ionizing radiation exposure therein, 
an examination to secure a medical nexus opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The appellant has not 
identified any pertinent evidence that remains outstanding.  
VA's heightened duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Service connection for the cause of the Veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of such disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
disability and the disease or injury in service.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).
For certain chronic diseases (including malignant tumors), 
service connection may be established on a presumptive basis 
if they are manifested to a compensable degree in a specified 
period of time postservice (one year for malignant tumors). 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran died on January [redacted], 1975.  Bronchogenic carcinoma 
was listed on his death certificate as the disease or 
condition directly leading to death.  There is no evidence in 
the record (nor has the appellant alleged) that bronchogenic 
carcinoma was manifested in service or within one year of the 
Veteran's separation from service.  Consequently, service 
connection for the cause of the Veteran's death on the basis 
that his death-causing disease became manifest in service and 
persisted, or on a presumptive basis (for chronic diseases 
under 38 U.S.C.A. § 1112) is not warranted.  There is also no 
evidence in the record that otherwise relates the Veteran's 
death-causing bronchogenic carcinoma to his service.  The 
death certificate only lists this disease as the death-
causing disability; the appellant has not submitted nor 
identified any competent (medical) evidence showing (or 
suggesting) that there is a relationship between the 
Veteran's death-causing bronchogenic carcinoma and his 
service.  

The appellant's theory of entitlement is essentially that the 
Veteran was a POW and, accordingly, his death-causing cancer 
should be service connected on a presumptive basis.  However, 
not only does the evidence of record clearly establish that 
the Veteran was not a former POW (see December 2007 VA 
Compensation and Pension Service Administrative Decision), 
but also bronchogenic carcinoma is not a listed disease that 
may be service-connected on a presumptive basis (under 
38 C.F.R. § 3.309(c)) if found in a former POW.  [For a 
former POW, any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); and stroke 
and its complications shall be service connected if manifest 
to a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service.  In addition, for a former POW who was 
interned or detained for not less than 30 days, avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy except where directly 
related to infectious causes; and cirrhosis of the liver 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.  
See 38 C.F.R. §§ 3.307, 3.309(c).]

In the appellant's May 2008 VA Form 9, substantive appeal, 
she quotes from FEDERAL BENEFITS FOR VETERANS AND DEPENDENTS 
(2nd ed. 2002), as it identifies bronchiolo-alveolar 
carcinoma (a type of bronchogenic carcinoma) as a disease 
presumed to be service-connected if shown in veterans exposed 
to radiation.  While such information is correct (see 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (stating that 
there are certain diseases, including bronchiolo-alveolar 
carcinoma may be service connected on a presumptive basis if 
manifested in a veteran who participated in a radiation-risk 
activity), there is no evidence in the record to show, or 
suggest, that the Veteran participated in a radiation-risk 
activity in service.  [A "radiation-exposed veteran" is one 
who, while serving on active duty or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear advice; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 1, 1945, and ending on July 1, 
1946; or internment as a POW in Japan during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 U.S.C.A. § 1112(c)(3)(B)(ii); 38 C.F.R. § 3.309(d)(3).]  
Significantly, apart from quoting the section from the 
FEDERAL BENEFITS FOR VETERANS AND DEPENDENTS (2nd ed. 2002) 
that identifies bronchiolo-alveolar carcinoma as a disease 
subject to presumptive service connection in radiation-
exposed veterans, the appellant has not specifically alleged 
that the Veteran was exposed to radiation in service.  
Notably, it is not shown in the record, suggested, or even 
alleged that the Veteran was interned in Japan as a POW.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim, and the 
reasonable doubt doctrine does not apply.  Hence, the claim 
must be denied.  

Nonservice-connected death pension benefits.

Nonservice-connected death pension benefits are payable to a 
surviving spouse of a veteran of a period of war who meets 
established service requirements.  38 U.S.C.A. § 1541.  To 
establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the deceased must be a veteran who 
had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service prior to July 1, 1946 in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines in the service of the Armed 
Forces of the United States (including recognized guerrilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  However, 
it is not qualifying service for nonservice-connected pension 
(to include death pension) benefits.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The service department has certified that the Veteran's 
military service consisted of missing status from August 1, 
1942 to October 15, 1942, and from December 3, 1944 to 
January 8, 1945; recognized guerilla service from service 
from January 9, 1945 to July 10, 1945; and Regular Philippine 
Army service from July 11, 1945 to February 16, 1946.  It is 
not shown or alleged that the Veteran had any additional 
active service.  Consequently, the Board finds that the 
Veteran did not have qualifying service, and that the 
appellant does not meet the basic eligibility requirements 
for nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 107; 1521(j), 1541; 38 C.F.R. § 3.3, 40, 3.41.  The Board 
is legally precluded from finding otherwise.  See 38 C.F.R. § 
20.101.  

The appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Because the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Accrued benefits.

The Veteran died on January [redacted], 1975.  He did not have a 
claim pending at the time of his death, and the appellant did 
not file a claim seeking VA benefits until July 2007.  Under 
governing law and regulation, to be eligible for accrued 
benefits the appellant had to file a claim for such within 
one year after the Veteran died.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c) (in effect for claims where the 
beneficiary died prior to December 16, 2003, and a claim for 
accrued benefits was received on or after that date).  See 
Pub.L. 108-183, Title I, § 104(a)-(c), Dec. 16, 2003, 117 
Stat. 2656; 71 Fed. Reg. 78368-01 (Dec. 29, 2006).  As her 
claim was received approximately 32 years after the period 
for filing for accrued benefits expired, it was not timely.  
Accordingly, the claim must be denied because of absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis, supra.









ORDER

Service connection for the cause of the Veteran's death is 
denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.

Entitlement to VA compensation benefits for accrued benefits 
purposes is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


